Luke, J.
This case is here upon the single assignment of error that the evidence did not authorize the verdict. The evidence for the State fully authorized the verdict. This verdict has the approval of the *322trial judge, and under repeated ruling of the Supreme Court, as well as of this court, it was not error to overrule the motion for a new trial. Judgment affirmed,.
Decided July 26, 1921.
Indictment for manufacturing intoxicating liquor; from Webster superior court — Judge Littlejohn. May 11, 1921.
J. F. Souter, M. A. Walker, for plaintiff in error.
Jule Felton, solicitor-general, contra.

Broyles, C. J., and Bloodworth, J., concur.